DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2022 has been entered.

 Claim Objections
Claims 3, 4, 7, 8, and 18-20 are objected to because of the following informalities:  
In Claims 3, 4, 7, 8, and 18-20, “at least one heat conductor” should read “at least one of the at least two heat conductors”.
Appropriate correction is required.  The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 12, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donges (PGPub 2006/0096251).
Regarding Claim 1, Donges teaches a sealing body for thermally bonding thermoplastic materials (Abstract), comprising
a heating element (Fig. 2- first shaped article 1) which has a flat carrier substrate ([0012]-first shaped article 1 is preferably plate shaped) with a front side and a rear side (Fig. 2- see front and back side of first shaped article 1) 
on the front side of which, at least two heat conductor are arranged ([0013]- the first shaped article comprises a plurality of electrically conductive tracks), which are operable to be controlled independently of each other ([0019]- Each of the electrically conductive tracks is preferably individually controllable), 
each of the at least two heat conductors is electrically contacted by a first VIA and a second VIA from the rear side of the carrier substrate (Fig. 2- electrical connection 9 and 10; [0050]- track 2 comprises an electrical connection 9, 10 at each of its ends), 
the first and second VIAs comprising traces of electrically conductive material extending through a clearance hole for each VIA in the non-conductive carrier substrate ([0050]- the connection to the electrical voltage source is symbolized by pressure contact 11), wherein the electrically conductive material of the traces coats inner boundary surfaces of the clearance hole ([0050]- electrical connections 9, 10 connect track 2 and voltage source (not shown)),
wherein the at least two heat conductors are operable to receive electric energy from a power supply ([0050]- voltage source not shown; pressure contact 11 connects electrical connections 9, 10 and voltage source) conducted through the first and second VIAs ([0050]- electrical connections 9, 10 connect track 2 and voltage source (not shown) and 
wherein the at least two heat conductors are operable to convert the electric energy to heat energy capable of thermally bonding ([0050]- voltage is converted to heat).

    PNG
    media_image1.png
    862
    537
    media_image1.png
    Greyscale

Regarding Claim 2, Donges further teaches at least one sensor conductor for temperature measurement is arranged on the front side of the carrier substrate ([0020]-the first shaped article includes at least one temperature sensor).

Regarding Claim 3, the applicant’s claim is recited as product-by-process claim.  In a product by process claim, so long as the product has the same claimed composition or properties, the method by which it was made or by which the properties were tested is not material.  According to the MPEP, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113 [R-1], see In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966).

Regarding Claim 12, Donges further teaches the heating element is electrically contacted on its rear side by spring contacts, plug contacts, soldering, welding, or wire bonding ([0032]- The heating element is preferably connected to the tool by means of electrical connection components, for example by plug-in connections or by means of terminals. However, a non-detachable connection, effected for example by soldering, is also feasible).

Regarding Claim 16, Donges further teaches at least two heat conductors are arranged equidistantly from the carrier substrate ([0017]- the electrically conductive tracks may be arranged next to one another).

Regarding Claim 17, Donges further teaches at least two heat conductors are arranged at a different distance from the carrier substrate ([0017]- the electrically conductive tracks may be arranged above one another).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Donges (PGPub 2006/0096251) in view of Selberg (US Pat 5682732).
Regarding Claim 4, Donges does not appear to explicitly teach the at least one heat conductor or/and the at least one sensor conductor consists of an electrically conductive ceramic material.
Selberg teaches an alternative heating device (Abstract) where the at least one heat conductor or/and the at least one sensor conductor consists of an electrically conductive ceramic material (Col. 4, Lines 17-25) so the body and heating element will have the same coefficient of linear expansion in order to avoid stresses between the insulating layer and the conductive layer (Col. 4, Lines 17-25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Donges to include an electrically insulating ceramic carrier substrate and electrically conductive ceramic heat conductor inlaid as taught by Selberg with reasonable expectation of success to avoid stresses between the insulating layer and the conductive layer by having the layers have the same coefficient of linear expansion (Col. 4, Lines 17-25).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Donges (PGPub 2006/0096251) in view of Fujita et al (CN104321184 with references to the machine English translation provided herewith).
Regarding Claim 5, Donges does not appear to explicitly teach the carrier substrate or the contour element has at least one airflow aperture for expelling or drawing in air or diverting air.  
Fujita teaches an alternative heating device (Abstract) wherein the substrate is provided with air suction holes (Fig. 1D- air suction holes 7) in order to bring the material into contact with the heating surfaces [0013].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Donges to include airflow apertures as taught by Fujita with reasonable expectation of success to bring the material into contact with the heating surfaces [0013].

Claims 6-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Donges (PGPub 2006/0096251) in view of Pirk et al (WO2015074854 with references to the machine English translation provided herewith).
Regarding Claims 6 and 7, Donges does not appear to explicitly teach the front face of the heating element has three-dimensionally raised structures and the at least one heat conductor or/and the at least one sensor conductor forms a three-dimensionally raised structure. 
Pirk teaches an alternative heating device [0004] wherein the front face of the heating element, the at least one heat conductor or/and the at least one sensor conductor forms a three-dimensionally raised structure (Fig. 1- see raised structure of heat exchanger 108) to improve heat transfer by enlarging the surface area of a given base area [0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Donges to include a three-dimensionally raised structure as taught by Pirk with reasonable expectation of success to improve heat transfer by enlarging the surface area of a given base area [0032].

Regarding Claim 8, Pirk further teaches a flat contour element, which forms a three-dimensionally raised structure, is arranged on the carrier substrate or/and on the at least one heat conductor or/and on the at least one sensor conductor (Fig. 1- see raised structure of heat exchanger 108).

Regarding Claim 13 and 14, Donges does not appear to explicitly teach the heating element is attached with its rear side to a fastener and the fastener is part of a housing which is embodied for attachment to a packaging machine.
Pirk further teaches the heating element is attached with its rear side to a fastener and the fastener is part of a housing which is embodied for attachment to a packaging machine ([0071]-[0072]- the device is mounted and housed inside housing 118) in order to protect the device [0072].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Donges to include the heating element attached inside of a housing as taught by Pirk with reasonable expectation of success to protect the device [0072].

Regarding Claim 15, Pirk further teaches control electronics and/or power electronics are arranged inside the housing ([0018]- describing the device acting in response to an external stimulus (a controller)).	

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Donges (PGPub 2006/0096251) in view of Pirk et al (WO2015074854 with references to the machine English translation provided herewith) and Fujita et al (CN104321184 with references to the machine English translation provided herewith).
Regarding Claim 9 and 10, Donges and Pirk do not appear to explicitly teach the carrier substrate or the contour element has at least one airflow aperture for expelling or drawing in air or diverting air.  
Fujita teaches an alternative heating device (Abstract) wherein the substrate is provided with air suction holes (Fig. 1D- air suction holes 7) in order to bring the material into contact with the heating surfaces [0013].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Donges and Pirk to include airflow apertures as taught by Fujita with reasonable expectation of success to bring the material into contact with the heating surfaces [0013].

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Donges (PGPub 2006/0096251) in view of Pirk et al (WO2015074854 with references to the machine English translation provided herewith) and Selberg (US Pat 5682732).
Regarding Claim 11, Donges and Pirk do not appear to explicitly teach the contour element consists of a ceramic material with good thermal conductivity.
Selberg teaches an alternative heating device (Abstract) wherein the contour element consists of a ceramic material with good thermal conductivity (Col. 4, Lines 17-25) so the body and heating element will have the same coefficient of linear expansion in order to avoid stresses between the insulating layer and the conductive layer (Col. 4, Lines 17-25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Donges and Pirk to include a contour element consists of a ceramic material with good thermal conductivity as taught by Selberg with reasonable expectation of success to avoid stresses between the insulating layer and the conductive layer by having the layers have the same coefficient of linear expansion (Col. 4, Lines 17-25).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Donges (PGPub 2006/0096251) in view of Dinkel et al (PGPub 2016/0334814).
Regarding Claim 18, Donges does not appear to explicitly teach at least one heat conductor and one sensor conductor are arranged at the same distance from the carrier substrate.  
Dinkel teaches an alternate heating device (Abstract) wherein the heat conductors and measuring electrodes are arranged equidistantly on the carrier substrate (See Fig. 4) and located on an evenly heated area of the insulation area in order to improve temperature measurement accuracy [0019].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Donges to include the arrangement taught by Dinkel with reasonable expectation of success to improve temperature measurement accuracy [0019] thus meeting the instant limitation of at least one heat conductor and one sensor conductor are arranged at the same distance from the carrier substrate.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Donges (PGPub 2006/0096251) in view of Sakamoto et al (WO2010116567 with references to the machine English translation provided herewith).
Regarding Claim 19, Donges does not appear to explicitly teach at least one heat conductor and one sensor conductor are arranged at a different distance from the carrier substrate.  
Sakamoto teaches an alternative heating device (Abstract) wherein the heater is arranged as a zigzag (See Fig 3) to avoid the use of a heavy transformer [0001].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Donges to include a zigzag wire as taught by Sakamoto with reasonable expectation of success to avoid the use of a heavy transformer [0001] thus meeting the instant limitation of at least one heat conductor and one sensor conductor are arranged at a different distance from the carrier substrate.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Donges (PGPub 2006/0096251) in view of Wolf et al (EP1707340 with references to the machine English translation provided herewith).
Regarding Claim 20, Donges does not appear to explicitly teach at least one heat conductor is coil-shaped and can be supplied with an alternating voltage.  
Wolf teaches an alternative heating device (Abstract) wherein at least one heat conductor is coil-shaped (Fig. 2- transformer 3; transformers have coils) and can be supplied with an alternating voltage ([0020]- transformer 3 is connected to alternating current network 11) in order to improve the efficiency of the heating device [0020].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Donges to include coil shaped heat conductor supplied with alternating voltage as taught by Wolf with reasonable expectation of success to improve the efficiency of the heating device [0020].

Response to Arguments
Applicant’s arguments, filed November 16, 2021, with respect to the rejection(s) of Claim(s) 1-20 under Pirk and Selberg have been fully considered and are persuasive as the cited references do not teach converting electric energy to heat energy and at least two independently controlled heat conductors.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Donges (PGPub 2006/0096251).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748  
5/11/22
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712